DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-19 in the reply filed on 28 JUL 2021 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 JUL 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat ‘170 (U.S. PGPub 2009/0257170).
Claim 1 – Bhat ‘170 teaches a method of forming a RuSi film (PG 0018), the method comprising:
adsorbing silicon (PG 0018) in a recess that is formed in a substrate (PG 0013, recess formed in an insulating layer) and includes an insulating film (PG 0018, silicon deposited on insulative material sidewalls of recess) by supplying a 
forming a RuSi film by supplying a silicon-containing gas and a Ru-containing precursor to the recess in which the silicon is absorbed (PG 0018, supply of silicon and ruthenium precursors to seed layer of silicon; PG 0015, precursors are gases).
Bhat ‘170 does not expressly teach wherein the film is formed in a two-step process wherein a Ru film is formed by supplying a ruthenium precursor to the adsorbed silicon and then a RuSi film is formed by supplying a silicon precursor to the adsorbed ruthenium.  PG 0018 broadly teaches supply of both precursors to form the film.  PG 0015 discloses atomic layer deposition of ruthenium silicide as a known means for forming the layer.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bhat ‘170 to deposit the RuSi layer by ALD means.  ALD operates on a principle of alternating deposition of precursors to build up a material layer.  In view of the teaching that starting with a silicon seed layer is known (PG 0018), it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bhat ‘170 to introduce the ruthenium precursor to the adsorbed silicon and then to introduce the silicon precursor to the adsorbed ruthenium since this accommodates the alternate introduction of precursors intrinsic to the ALD process.
Claim 16 – Bhat ‘170 teaches the method of claim 1, wherein the forming the Ru film and the forming the RuSi film are performed alternately and repeatedly (PG 0015, ALD to form RuSi film).  
Claim 17 – Bhat ‘170 teaches the method of claim 1, wherein the adsorbing the silicon and the forming the Ru film are performed within a same processing container (PG 0018, single processing chamber discussed).  

Claims 2-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat ‘170 as applied to claim 1 above, and further in view of Chen ‘993 (U.S. PGPub 2019/0185993).
Claim 2 – Bhat ‘170 teaches the method of claim 1, but does not expressly teach or suggest wherein the forming the RuSi film is performed in a state in which the substrate is heated in an ALD deposition process (PG 0017 exemplifies CVD).  Bhat ‘170 discloses e.g. silane (SiH4, PG 0019) and e.g. triruthenium dodecacarbonyl (Ru3(CO)12, PG 0024) as known silicon and ruthenium precursors, respectively.  Chen ‘993 teaches methods for selective ALD of ruthenium (Title, Abstract, e.g. PG 0078 and PG 0093) and teaches that ruthenium silicide may appropriately be deposited by ALD (as above).  Chen ‘993 teaches heating of the substrate during ALD (PG 0088, temperatures up to 600 degrees C are contemplated) and teaches that the substrate temperature is result-effective with regards to the selectivity of the deposition of material (PG 0089; Examiner notes that the embodiment discussed in Bhat ‘170 also comprises insulating and conducting materials in the recess at PG 0013, e.g. insulative material 18 and doped polycrystalline material 20 as an electrical contact).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made 
Claim 3 – Bhat ‘170 / Chen ‘993 teaches the method of claim 2, wherein the adsorbing the silicon and the forming the RuSi film are performed at a same temperature (e.g. Chen ‘993 PG 0088-0089, a single temperature deposition process).  
Claim 4 – Bhat ‘170 / Chen ‘993 teaches the method of claim 3, but does not expressly teach or suggest wherein the adsorbing the silicon, the forming the RuSi film, and the forming the Ru film are performed at different temperatures.  Chen ‘993 provides motivation for controlling the deposition temperature as discussed above.  Chen ‘993 also teaches that the temperature of the process gas is result-effective with regards to the dose time of a particular gas (Chen ‘993 PG 0081), and by extension to the cycle time of an ALD cycle.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bhat ‘170 / Chen ‘993 to control the temperatures of deposition steps such that acceptable doses of precursor are obtained for the process.  
Claim 5 – Bhat ‘170 / Chen ‘993 teaches the method of claim 4, wherein the adsorbing the silicon and the forming the RuSi film are performed at a temperature of 300 to 500 degrees C (selection of a particular temperature is obvious as discussed in the rejection of Claim 4; regarding the particular temperatures, Chen ‘993 PG 0088 renders obvious the encompassing range of 0 to 600 degrees Celsius.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  
Claim 6 – Bhat ‘170 / Chen ‘993 teaches the method of claim 5, wherein the forming the Ru film is performed at a temperature of 150 to 200 degrees C (selection of a particular temperature is obvious as discussed in the rejection of Claim 4; regarding the particular temperatures, Chen ‘993 PG 0089 renders obvious 200 degrees Celsius and 150 degrees Celsius for the desired intent of depositing the ruthenium on an insulating material preferentially to a conductive material.  Examiner notes that Bhat ‘170 PG 0018 wants to deposit ruthenium silicide on the insulative material.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bhat ‘170 / Chen ‘993 to deposit ruthenium at a temperature such that the material is deposited preferentially on a desired material, e.g. 150 or 200 degrees Celsius.
Claim 7 – Bhat ‘170 / Chen ‘993 teaches the method of claim 6, wherein the forming the Ru film and the forming the RuSi film are performed alternately and repeatedly (Bhat ‘170 PG 0015, ALD; Chen ‘993 PG 0099, ALD is repeated until desired thickness of material is obtained).
Claim 12 – Bhat ‘170 teaches the method of claim 1, but does not teach wherein the adsorbing the silicon and the forming the RuSi film are performed at a same temperature in an ALD process (PG 0017 exemplifies CVD).  Bhat ‘170 discloses e.g. silane (SiH4, PG 0019) and e.g. triruthenium dodecacarbonyl (Ru3(CO)12, PG 0024) as known silicon and ruthenium precursors, respectively.  Chen ‘993 teaches methods for selective ALD of ruthenium (Title, Abstract, e.g. PG 0078 and PG 0093) and teaches that ruthenium silicide may appropriately be deposited by ALD (as above).  Chen ‘993 
Claim 13– Bhat ‘170 teaches the method of claim 1, but does not expressly teach or suggest wherein the adsorbing the silicon, the forming the RuSi film, and the forming the Ru film are performed at different temperatures.  Chen ‘993 teaches methods for selective ALD of ruthenium (Title, Abstract, e.g. PG 0078 and PG 0093) and teaches that ruthenium silicide may appropriately be deposited by ALD (as above).  Chen ‘993 teaches heating of the substrate during ALD (PG 0088, temperatures up to 600 degrees C are contemplated) and teaches that the substrate temperature is result-effective with regards to the selectivity of the deposition of material (PG 0089; Examiner notes that the embodiment discussed in Bhat ‘170 also comprises insulating and conducting materials in the recess at PG 0013, e.g. insulative material 18 and doped polycrystalline material 20 as an electrical contact).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have 
Claim 14 – Bhat ‘170 teaches the method of claim 1, but does not expressly teach or suggest wherein the adsorbing the silicon and the forming the RuSi film are performed at a temperature of 300 to 500 degrees C.  Chen ‘993 teaches methods for selective ALD of ruthenium (Title, Abstract, e.g. PG 0078 and PG 0093) and teaches that ruthenium silicide may appropriately be deposited by ALD (as above).  Chen ‘993 teaches heating of the substrate during ALD (PG 0088, temperatures up to 600 degrees C are contemplated) and teaches that the substrate temperature is result-effective with regards to the selectivity of the deposition of material (PG 0089; Examiner notes that the embodiment discussed in Bhat ‘170 also comprises insulating and conducting materials in the recess at PG 0013, e.g. insulative material 18 and doped polycrystalline material 20 as an electrical contact).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bhat ‘170 to heat the substrate during deposition as suggested by Chen ‘993, as Bhat ‘170 wants to deposit ruthenium silicide by ALD means and Chen prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  
Claim 15 – Bhat ‘170 teaches the method of claim 1, but does not teach or suggest wherein the forming the Ru film is performed at a temperature of 150 to 200 degrees C.  Chen ‘993 teaches methods for selective ALD of ruthenium (Title, Abstract, e.g. PG 0078 and PG 0093) and teaches that ruthenium silicide may appropriately be deposited by ALD (as above).  Chen ‘993 teaches heating of the substrate during ALD (PG 0088, temperatures up to 600 degrees C are contemplated) and teaches that the substrate temperature is result-effective with regards to the selectivity of the deposition of material (PG 0089; Examiner notes that the embodiment discussed in Bhat ‘170 also comprises insulating and conducting materials in the recess at PG 0013, e.g. insulative material 18 and doped polycrystalline material 20 as an electrical contact).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bhat ‘170 to heat the substrate during deposition as suggested by Chen ‘993, as Bhat ‘170 wants to deposit ruthenium silicide by ALD means and Chen ‘993 teaches that heating the substrate in ruthenium silicide ALD is known and that the substrate temperature controls the selectivity of deposition.   Regarding the particular temperatures, Chen ‘993 PG 0089 renders obvious 200 degrees Celsius and 150 degrees Celsius for the desired intent of .

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat ‘170 / Chen ‘993 as applied to claim 7 above, and further in view of Sferlazzo ‘784 (U.S. PGPub 2004/0187784).
Claim 8 – Bhat ‘170 / Chen ‘993 teaches the method of claim 7, but does not teach or suggest wherein the adsorbing the silicon and the forming the Ru film are performed within separate processing containers connected through a vacuum transport chamber.  Chen ‘993 discloses a carousel-style substrate transport system, see e.g. Figure 3, but the sections are not separated from each other.  Sferlazzo ‘784 discloses a continuous flow deposition system for use in an ALD process (Abstract).  The system comprises a deposition chamber comprising first and second separate reaction chambers (with reference to Figure 1, first and second reaction chambers 104 and 106, remaining space in deposition chamber 102 referred to as processing region 108; see also PG 0025).  The deposition chamber 102, and therefore processing region 108, are connected to a vacuum pump (PG 0026).  The first and second deposition chambers are designed to contain a reactant and are expressly disclosed as being sealed relative to the deposition chamber 102 (PG 0027).  An operating procedure for the chamber (e.g. PG 0047 – 
Claim 9 – Bhat ‘170 / Chen ‘993/ Sferlazzo ‘784 teaches the method of claim 8, wherein the adsorbing the silicon and the forming the RuSi film are performed within a same processing container (obvious from Sferlazz0 ‘784 Figure 1 and PG 0047-0054, there are two reactant chambers in the disclosed embodiment; silicon would be introduced in one and ruthenium in the other).  
Claim 10 – Bhat ‘170 / Chen ‘993/ Sferlazzo ‘784 teaches the method of claim 9, wherein the silicon-containing gas is SiH4 gas, and the Ru- containing precursor is Ru3(CO)12 (SiH4 and Ru3(CO)12 disclosed as suitable precursors for forming ruthenium silicide at Bhat ‘170 PG 0019 and PG 0024, respectively, and at Chen ‘993 PG 0093 and 0084, respectively.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bhat ‘170 / Chen ‘993 / Sferlazzo ‘784 as applied to claim 10 above, and further in view of Chiang ‘507 (U.S. PGPub 2002/0076507).
Claim 11 – Bhat ‘170 / Chen ‘993/ Sferlazzo ‘784 teaches the method of claim 10, but does not teach or suggest wherein, in the adsorbing the silicon and the forming the RuSi film, the silicon-containing gas is simultaneously supplied from a plurality of gas supply lines.  Chiang ‘507 is drawn to process sequencing for ALD (Title, Abstract, e.g. PG 0120-0140 broadly).  In particular, Chiang ‘507 discloses that it is known to introduce gases into a process space through multiple points (PG 0121) and teaches that this advantageously allows for improved flexibility and process coverage (PG 0138-0140).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bhat ‘170 / Chen ‘993/ Sferlazzo ‘784 to introduce e.g. silicon precursor gas into the reaction space from multiple supply lines as suggested by Chiang ‘507, as Bhat ‘170 / Chen ‘993/ Sferlazzo ‘784 disclose ALD processes and Chiang ‘507 teaches that multiple introduction points of process gas in an ALD reaction space provide processing advantages in the ALD process.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bhat ‘170 as applied to claim 1 above, and further in view of Sferlazzo ‘784.
Claim 18 – Bhat ‘170 teaches the method of claim 1, but does not teach or suggest wherein the adsorbing the silicon and the forming the RuSi film are performed within separate processing containers.  Bhat ‘170 is open to ALD deposition of ruthenium silicide as discussed above.  Sferlazzo ‘784 discloses a continuous flow deposition system for use in an ALD process (Abstract).  The system comprises a deposition chamber comprising first and second separate reaction chambers (with reference to Figure 1, first and second reaction chambers 104 and 106, remaining space in deposition chamber 102 .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bhat ‘170 as applied to claim 1 above, and further in view of Chiang ‘507.
Claim 19 – Bhat ‘170 teaches the method of claim 1, wherein, in the adsorbing the silicon and the forming the RuSi film, the silicon-containing gas is alternately supplied from a plurality of gas supply lines.  Chiang ‘507 is drawn to process sequencing for ALD (Title, Abstract, e.g. PG 0120-0140 broadly).  In particular, Chiang ‘507 discloses that it is known to introduce gases into a process space through multiple points (PG 0121) and teaches that this advantageously allows for improved flexibility and process coverage (PG 0138-0140).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bhat ‘170 / Chen ‘993/ Sferlazzo ‘784 to introduce e.g. silicon precursor gas into the reaction space from multiple supply lines as suggested by Chiang ‘507, as Bhat ‘170 / 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/MICHAEL G MILLER/             Examiner, Art Unit 1712  

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712